         Case 1:17-cv-09554-AKH Document 397 Filed 02/08/21 Page 1 of 2




VIA ECF                                                             February 8, 2021

Hon. Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 14D
New York, NY 10007-1312

Re:    Geiss v. The Weinstein Company et al., No. 17-cv-9554 (S.D.N.Y.)

Dear Judge Hellerstein,

       We represent the Defendant Harvey Weinstein (hereinafter “Mr. Weinstein”) in the
abovementioned matter. I respectfully submit this letter regarding the Court’s Order of January 19,
2021, directing Mr. Weinstein to submit his application to limit, or attach conditions to, his
deposition on medical grounds [Doc. No. 388]. As the court previously denied Mr. Weinstein’s
request to stay his deposition, Mr. Weinstein herein renews his request to stay his deposition for
the medical and logistical reasons submitted herein, or in the alternative, requests the Court to
adjourn his deposition for the medical and logistical reasons submitted herein.

        Attached hereto is the letter of Mr. Weinstein’s physician, William Cole, M.D. (“Dr. Cole”)
of NYU Langone Health, dated February 3, 2021. In his letter, Dr. Cole summarizes the extensive
health problems and medical diagnoses that Mr. Weinstein suffers from. These have been
exacerbated by the conditions faced in prison. In sum, Dr. Cole specifies that due to his back,
neurologic, orthopedic and chronic pain issues, prolonged sitting and physical stress makes it
difficult for Mr. Weinstein to tolerate a full day of legal proceedings. Physically, and perhaps
cognitively, given these conditions, effects of pain, and of medication, a deposition that may last
seven (7) hours on the record, and more so, when breaks are taken into consideration, would place
Mr. Weinstein in a position that may compromise his ability to testify accurately, and may result
in prejudice.

        Perhaps more concerning are the ramifications that the current of the COVID-19 pandemic
are having on the prison system. These conditions place Mr. Weinstein, who is a high-risk
individual, in a position where his health could be further, and perhaps gravely, compromised. In
fact, due to these circumstances, Mr. Weinstein has been placed in quarantine approximately three
(3) times while incarcerated.
                   Case 1:17-cv-09554-AKH Document 397 Filed 02/08/21 Page 2 of 2
                                                                                                                       Page 2



                  Administrative restrictions within the New York State Department of Corrections and
         Community Supervision (“DOCCS”) also impede this firm’s ability to adequately communicate
         with Mr. Weinstein in order to prepare for a deposition, and ability to engage Mr. Weinstein in the
         active participation of his defense. According to DOCCS, “as a result of the significant increase in
         COVID-19 infections among the incarcerated population, staff and the surrounding communities,
         visitation will be temporarily suspended statewide, effective Wednesday, December 30, 2020.”
         (See, DOCCS website, regarding visitation). Although non-contact communication is permitted,
         virtual preparation of Mr. Weinstein is neither feasible nor appropriate for the task at hand:
         preparing our client for a lengthy civil deposition, during which he must be mindful of the criminal
         charges pending in Los Angeles, on top of grappling with medical conditions and inability to sit
         for prolonged periods of time. Counsel is therefore unable to physically sit with their client, go
         through documents, pleadings, statements, discovery, and other material that one would need to
         confer on in advance of a deposition, that would otherwise be permitted if the COVID-19-related
         restrictions were not in place. Therefore, not only is it not medically advisable for Mr. Weinstein
         to sit for a deposition at this time, the current restrictions within DOCCS make is potentially
         prejudicial to Mr. Weinstein by preventing him from properly conferring with counsel and
         participating in his defense.

                 For the foregoing reasons, we respectfully request that the Court issue an order staying, or
         in the alternative adjourning, the deposition of Harvey Weinstein until it is medically safe, and
         until COVID-19 restrictions in the prison system have been lifted.


                                                                   Respectfully Submitted,


                                                                   _________________________
                                                                   Imran H. Ansari, Esq.



         CC:     All Counsel of Record (via ECF)

         Encl: Letter of William Cole, M.D.




Aidala, Bertuna & Kamins, P.C. • 546 Fifth Avenue, New York, NY, 10036 • T: 212-486-0011 • F: 212-750-8297 • www.aidalalaw.com
